Citation Nr: 0026765	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-03 688A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for a nervous 
condition.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1977 to 
July 1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision by the RO which denied claims of service connection 
for residuals of a back injury, a sinus condition, and a 
nervous condition.


FINDINGS OF FACT

The veteran has not submitted competent medical evidence to 
show plausible claims of service connection for residuals of 
a back injury, a sinus condition, and a nervous condition.


CONCLUSION OF LAW

The claims of service connection for residuals of a back 
injury, a sinus condition, and a nervous condition are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
August 1977 to July 1984.  His service medical records show 
that in October 1978 he was treated for an upper respiratory 
infection (URI), nasal congestion, and pneumonia.  In March 
1979, he was seen for a complaint of a sore throat for two 
days, and the impression was URI.  The next day he was seen 
for a complaint of a sore throat for three days, with 
swelling and pain, as well as chills.  Nose, throat, and 
chest symptoms were noted.  The assessments were sinusitis 
and possible strep throat.  Service medical records show 
later episodes of common respiratory problems such as URIs 
and sore throat, but there are no later references to 
sinusitis.  In August 1981, the veteran was involved in an 
automobile accident, and his injuries involved a laceration 
of the left hand and an abrasion of the right forearm.  There 
was no reported injury involving the back.  In January 1983, 
he was seen for a complaint of fracturing his nose while 
boxing seven days earlier.  There was some tenderness of the 
nose, but there was no swelling, ecchymosis, or obvious 
deviation, and the septum appeared intact.  Periodic 
examination in August 1983 revealed the veteran had a normal 
spine, sinuses, and psychiatric system.  In January 1984, the 
veteran was seen after a reported suicide gesture or attempt 
by taking an unknown amount of antihistamine.  He said he 
believed his unit was trying to make an example of him; he 
said he had been given a counseling letter for not paying 
bills on time, but he claimed he had receipts.  He was 
hospitalized for three days, and the final diagnosis was 
adjustment disorder with depressive trend, manifested by 
overdose on antihistamine.  It was reported he had no stress, 
predisposition or impairment.  In January 1984, a few weeks 
following this episode, the veteran underwent a mental status 
examination.  The examination revealed the veteran's behavior 
was normal.  He was fully alert and oriented.  His 
mood/affect was unremarkable.  His thinking was clear, and 
his memory was good.  On a medical history form for a January 
1984 Chapter 13 examination, the veteran reported a history 
of bone/joint problems, and he denied a history of 
depression, excessive worry, or nervous trouble of any sort.  
Physical examination revealed he had normal sinuses, spine, 
and psychiatric system.  An April 1984 record notes that the 
veteran was being referred to social work service because of 
multiple situational problems and use of alcohol.  In April 
1984, he was seen in social work services and it was noted he 
had job-related stress/pressure.  The veteran was 
administratively discharged from service in July 1984.

In February 1985, the veteran filed a claim of service 
connection for a right hand injury.  There was no mention of 
a sinus disorder, a back disorder, or a psychiatric disorder.

A May 1985 VA general medical examination noted no sinus, 
back, or psychiatric problems; an orthopedic examination 
primarily pertained to a claimed hand condition.

A private outpatient treatment report from April 1987 shows 
the veteran was diagnosed as having sinusitis.

In August 1990, the veteran reported to a VA outpatient 
clinic complaining of pain in the neck, back, and right upper 
and lower extremities for the last five years.  He gave a 
history of being in an accident while in service.  Subsequent 
records show multiple musculoskeletal complaints including 
low back pain.

In February 1991, the veteran reported having pain in the 
right back area.  He reported falling at work and receiving 
trauma to the chest.  The diagnosis was old contusion of the 
chest.  In April 1992, the veteran complained of back pain.  

Medical records from 1995 show psychiatric complaints, and 
diagnoses included an adjustment disorder and a personality 
disorder (including borderline personality with depressive 
and antisocial features).  He reported a history of suicidal 
ideation and stated he preferred to be alone.  He also 
reported a history of heroin abuse.  Other medical reports 
dated in 1995 show the veteran complained of low back pain, 
and diagnoses included mechanical low back pain. 

In April 1995, the veteran filed a claim of service 
connection for a back disorder and for a nervous condition.  
In an April 1995 statement, he stated he injured his upper 
extremities in August 1981 when he fell from a jeep in 
service, and he said that he injured his back when he was 
putting heavy equipment in a truck during service in August 
1982.  He related he had had back problems since that time.  
He claimed that since boxing in 1979 he had had breathing 
problems.  He reported having a deviated nasal septum as a 
result of breaking his nose in service while boxing.  He 
noted that in January 1984 he tried to commit suicide in 
service.  He stated that psychiatrists and social workers 
treated him.  In May 1995, the veteran filed a claim of 
service connection for a sinus condition.

The veteran underwent an operation of his left index finger 
in December 1995, after a recent fall and injury.  In 
reporting his history, the veteran gave a history of a lumbar 
herniated disc.

A June 1996 report from R. S. Mathews, M. D. notes the 
veteran was seeking VA disability benefits and complained of 
low back pain.  The veteran reported that he originally 
injured his back in May 1980 when he fell out of a military 
truck.  Dr. Mathews stated the veteran had some 
lumbosciatalgia on the left, secondary to an injury while in 
the Army in May 1980.  Dr. Mathews reported that the veteran 
related his history to him and that he, the doctor, had no 
other information available to him pertaining to the 
veteran's condition.

On July 1996 VA psychiatric examination, the veteran reported 
that during service he received psychiatric treatment on a 
number of occasions.  He stated he had significant problems 
with depression and anxiety.  He reported he tried to kill 
himself on several occasions and also once tried to kill his 
wife.  He related he continued to be depressed after his 
discharge from service.  The veteran reported having numerous 
psychiatric symptoms.  He also reported having a history of 
substance abuse, for which he was currently being treated.  
Following current examination, the diagnoses were major 
depressive disorder with possible psychotic episode in the 
past, polysubstance dependence in early remission, and 
alcohol dependence in early remission.

During an August 1996 VA examination of the nose and sinuses, 
the veteran reported he was a boxer in the military.  He 
related he had multiple episodes of nasal trauma.  Physical 
examination revealed no evidence of disease of the paranasal 
sinuses.  The diagnosis was septal deviation, nasal fracture 
from repeated nasal trauma. 

In September 1996, the veteran underwent a septoplasty due to 
a nasoseptal deviation.  

The RO, in a November 1996 rating decision, denied claims of 
service connection for residuals of a back injury, a nervous 
condition, and a sinus condition.

The veteran, in a November 1996 notice of disagreement, 
stated that he continued to have problems with his back.  He 
stated he had a sinus condition due to breaking his nose in 
service while he was boxing.  He related he had to have an 
operation to correct his broken nose.  He stated he now had a 
sinus condition.  He stated he was depressed in service and 
that he tried to commit suicide.  

VA outpatient treatment reports from 1996 to 1997 show the 
veteran was treated for complaints of depression, and on 
occasion he said the problem started in service.  Some 
records refer to a current bipolar disorder.  The reports 
also show he complained of having a sinus condition and was 
diagnosed as having chronic sinusitis. 

In a February 1997 statement, the veteran reported he had a 
sinus condition which caused him a lot of problems.

In April 1997, the veteran reiterated his contention that he 
had a sinus disorder due to boxing in service, and that he 
had a nervous disorder which was related to depression and 
the suicide attempt in service.

In June 1997, a VA physician reported that X-ray studies of 
the sinuses showed no disease.  

In July 1998, the veteran related he had psychiatric problems 
in Germany.  He stated he attempted to kill himself in 
service due to being depressed.  He reported he still had 
problems with depression.  In July 1998, he claimed he had a 
sinus condition due to boxing in service.  He stated he broke 
his nose in service.  In July 1998, he reported he injured 
his back in service.

VA outpatient treatment reports in 1998 show the veteran 
complained of low back pain.

In March 1999, the RO denied service connection for a 
deviated nasal septum and the veteran did not appeal.  The 
decision is final.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A.  Service connection for a back disorder

The veteran's service medical records from his 1977-1984 
active duty are negative for a back disorder including an 
injury to the back.  Post-service medical records show the 
veteran first complained of back pain in 1990.  In 1995 he 
was diagnosed as having mechanical low back pain.  Another 
medical report dated in 1995 notes a history of a herniated 
disc of the lumbar spine, although there are no medical 
records confirming such problem.  

The Board observes that the evidence of record raises a 
question as to whether the veteran currently has a back 
disorder.  Nonetheless, even assuming that the veteran has an 
identifiable current back disorder, there is no competent 
medical evidence to show that such condition, first shown 
years after service, is related to service including a 
claimed service injury.  The Board notes that in 1996 Dr. 
Mathews stated the veteran had some lumbosaciatalgia due to a 
reported service injury, but it is clear from the doctor's 
statement that such is a mere recitation of the lay history 
reported by the veteran.  The actual evidence from service 
shows no back injury.  Dr. Mathews' 1996 statement is based 
on an inaccurate factual premise, and a medical opinion based 
on an inaccurate factual premise has no probative value.  Lee 
v. Brown, 10 Vet.App. 336 (1997); Reonal v. Brown, 5 Vet.App. 
458 (1993).  Moreover, a mere recitation of a veteran's lay 
history does not constitute competent medical evidence of 
causality for a well-grounded claim.  LeShore v. Brown, 
8 Vet.App. 406 (1995).  Given these circumstances, the 
doctor's statement does not constitute competent medical 
evidence of a nexus to make the claim well grounded.  

In the absence of competent medical evidence of a nexus 
between a current back disability and service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Service connection for a sinus condition

The veteran's service medical records show he was treated on 
a number of occasions for respiratory symptoms, and one of 
the assessments in March 1979 was sinusitis, although there 
is no indication that sinusitis was then confirmed by 
clinical and X-ray findings.  There were no findings of 
sinusitis during the remainder of the veteran's service which 
ended in July 1984.  Periodic examination in 1983 and a 1984 
discharge examination revealed the veteran's sinuses were 
normal.  Chronic sinusitis is not shown in service.  The 
first post-service evidence of a sinus disorder was in April 
1987, almost three years after service, when he was diagnosed 
as having sinusitis.  Reports from 1996 and 1997 also show a 
diagnosis of chronic sinusitis.  

Even if the veteran currently has a chronic sinus disorder 
categorized as sinusitis, he has not presented competent 
medical evidence to link the current condition to service.  
None of the post-service medical records contains a medical 
opinion relating the veteran's sinusitis to service.  Despite 
contentions by the veteran that he currently has sinusitis 
due to breaking his nose while boxing is service, his claim 
must fail in the absence of competent medical evidence of a 
nexus between his current sinusitis and service.  The 
veteran's assertion cannot constitute competent medical 
evidence of a nexus since, as a layman, he is not competent 
to offer opinions on diagnosis or etiology of a disorder. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1991).

In the absence of competent medical evidence of causality, 
the Board concludes that the claim for service connection for 
a sinus disorder must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

C.  Service connection for a nervous condition

At the outset, the Board notes the veteran has been diagnosed 
as having a personality disorder.  Service connection for a 
personality disorder is precluded under 38 C.F.R. § 3.303(c).  
In addition, the Board notes the veteran has a history of 
drug abuse and alcohol dependence.  Alcohol/drug abuse may 
not be service connected for compensation purposes.  
38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.301; VAOGCPREC 2-98 
and 7-99.

A review of the evidence reveals that during service in 
January 1984 the veteran was hospitalized briefly after a 
reported suicide gesture/attempt.  He related he believed his 
unit was trying to make an example out of him because of a 
matter involving his bill payment record.  He was diagnosed 
as having an adjustment disorder with depressive trend.  
Later in January 1984, a mental status evaluation was normal.  
He was seen for social work counseling in April 1984 because 
of situational problems and alcohol use, and there reportedly 
was job-related stress/pressure.  The veteran was discharged 
from service in July 1984.  Although the veteran had acute 
adjustment and situational problems in service, the service 
medical records do not show a chronic acquired psychiatric 
disorder.  

There is no evidence of a psychosis within a year after 
service, as would raise a presumption of service incurrence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The first evidence of a psychiatric problem after service is 
in 1995, and at that time the veteran was diagnosed as having 
an adjustment disorder (and a personality disorder).  On VA 
examination in 1996, he was diagnosed as having a major 
depressive disorder (and substance abuse).  Other recent 
psychiatric assessments have included depression and a 
bipolar disorder.  Available evidence shows a chronic 
acquired psychiatric disorder was first shown many years 
after service.  

In order for the claim for service connection for a 
psychiatric disorder to be well grounded, there would have to 
be competent medical evidence to link the current condition 
to service, but no such medical nexus evidence has been 
submitted.  Caluza, supra.  The veteran's assertion as to the 
cause of his current condition does not serve to make his 
claim well grounded since, as a layman, he is not competent 
to offer an opinion regarding medical diagnosis or causation.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence showing the 
veteran's current psychiatric disorder is linked to service,  
the claim must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).








ORDER

Service connection for residuals of a back injury is denied.

Service connection for a sinus condition is denied.

Service connection for a nervous condition is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

